Ford, Judge:
The above case has been submitted on a written stipulation reading as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked TM (Import Spec’s Initials) by Import Specialist Thomas A. McDonough on the invoices *328covered by the protest enumerated above, consist of plastic boxes assessed with duty at 2ly2 per centum ad valorem, under the provisions of paragraph 1211 of the Tariff Act of 1930, as modified, and paragraph 1559, as amended, on the basis that said boxes are containers for fishing lines and an additional duty of 19 per centum ad valorem, under paragraph 397, as modified, and paragraph 1559 as amended of said Act and in accordance with Section 504 of said Act, on the basis that said boxes were unusual containers.
That said plastic boxes are not containers for fishing lines, but are, in fact, separate articles of commerce and as such, are not subject to the duty under paragraph 1211 and section 504, but dutiable at 19 per centum ad valorem under paragraph 397, Tariff Act of 1930, as modified, and paragraph 1559 as amended.
That the matter herein be remanded to a single judge sitting in re-appraisements for a determination of .the value of the merchandise in the manner provided by law.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
Accepting the foregoing stipulation of fact, we find and hold that there were no separate appraisements for the involved plastic boxes and fishing lines. Since it has been agreed by and between counsel for the respective parties that the plastic boxes and fishing lines are separate articles of commerce, the appraisement and liquidation are void.
Accordingly, said protest filed against such void liquidation is premature, and the involved protest is hereby dismissed and the matter is remanded for further proceedings to a single judge sitting in re-appraisement for determination of the separate value of the plastic boxes and fishing lines in the manner provided by law.
Judgment will be entered accordingly.